IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40320

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 593
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 26, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
SARA BETH HAFFNER,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and unified sentence of ten years, with four years
       determinate, for trafficking in methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Sara Beth Haffner pled guilty to trafficking in methamphetamine, Idaho Code
§§ 37-2732B(a)(4)(A), 37-2732B(b), 37-2732(a)(1)(A). The district court sentenced Haffner to a
unified term of ten years, with four years determinate, to run concurrently with her sentence in
another case. Haffner appeals, contending her sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Haffner’s judgment of conviction and sentence are affirmed.




                                                   2